Citation Nr: 1337988	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2010, the Veteran requested a videoconference hearing before the Board.  The RO scheduled the Veteran's hearing for February 9, 2012.  By correspondence dated February 1, 2012, the Veteran withdrew his request for a Board hearing and further requested that his records be forwarded to the Board for consideration of his appeal, based on the evidence of record.  38 C.F.R. § 20.704(e) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected degenerative disc disease of the lumbar spine.  The evidence of record demonstrates that a new VA examination is necessary before appellate review may proceed.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although a new VA examination is not warranted based merely upon the passage of time, see Palczewski v. Nicholson, 21 Vet. App. 174 (2007), the Court of Appeals for Veterans Claims (Court) has held that "[w]here a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the disability has increased in severity).  

In an October 2013 Appellant's Brief submitted by the Veteran's representative, the Veteran asserts that "his condition warrants a higher evaluation," and additionally notes that his last VA examination, conducted in May 2011, is "too old to adequately evaluate the disability."  Importantly, the Veteran stated in his VA Form 9, Substantive Appeal to the Board, that prior to his VA examination, he had been given injections which significantly helped his pain.  He was no longer receiving those injections, however, and indicated that his pain level had increased to a daily issue.  Accordingly, as the Veteran's last VA examination was more than 2 years ago, and as he asserts that it does not properly reflect his present disability level, remand is necessary so that the Veteran may be scheduled for a new examination to determine the current severity of his degenerative disc disease of the lumbar spine.  Prior to the examination, all outstanding treatment records pertinent to the increased rating issue on appeal should be obtained and associated with the claims file.  

In his December 2009 Notice of Disagreement, the Veteran noted that he was referred by VA to a pain specialist where he has had numerous therapy appointments and received steroid injections to his back; however such records are not included in the claims file.  Similarly, VA treatment records dated May 2010 note that the Veteran was referred to a neurosurgeon for lower back pain, yet documentation of such visits have not been associated with the claims file.  On remand, the Veteran should be provided an opportunity to identify, and VA should make efforts to obtain, any such private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from February 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the claims file. 

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for degenerative disc disease of the lumbar spine or low back pain.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  After completing the above development, ensure that the Veteran is scheduled for a VA spine examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The claims file, including a copy of this REMAND, must be provided to the examiner for review.  

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must additionally report any associated neurological complaints and findings attributable to the Veteran's service-connected degenerative disc disease of the lumbar spine. 

The examiner should specifically comment on the number of weeks of incapacitating episodes (i.e., episodes in which the Veteran's adverse symptomatology required bed rest ordered by a physician), if any, that the Veteran has experienced due to his service-connected degenerative disc disease of the lumbar spine disability in any given 12-month period since filing his claim.  

The examiner must explain the rationale for any opinion rendered.  

4.  Following completion of the above action, readjudicate the Veteran's claim with consideration of any additional information obtained as a result of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

